Citation Nr: 0836743	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  01-03 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than November 5, 
1997, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to July 1969 and from January 1971 to January 1974.  
This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision by 
the Denver, Colorado, Regional Office (RO) of the Department 
of Veterans Affairs (VA) awarded TDIU, effective June 29, 
1999.  In January 2003, the Board remanded the case to the RO 
for the issuance of a statement of the case.  The veteran 
perfected his appeal as to this matter in February 2003.  By 
decision dated in June 2003, the Board granted an earlier 
effective date of November 5, 1997, for the award of TDIU.  
The veteran subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).

In a March 2006 memorandum decision, the Court affirmed the 
portion of the Board's June 2003 decision that found that a 
December 10, 1990, RO determination became final.  The 
portion of the Board's decision that found that an April 3, 
1991, RO determination became final was reversed, and the 
issue of whether the veteran is entitled to an effective date 
earlier than November 5, 1997, for the grant of TDIU benefits 
was remanded to the Board.  This case was before the Board in 
December 2006 when it was remanded for additional 
development.


FINDINGS OF FACT

1.  Effective August 26, 1988, the veteran's service-
connected disabilities were: post-traumatic stress disorder 
(PTSD), rated 30 percent; limitation of motion of the right 
clavicle, rated 30 percent; degenerative arthritis of the 
cervical spine, rated 20 percent; and left knee instability, 
rated 10 percent.  

2.  A final December 10, 1990 RO determination (November 1990 
rating decision) denied the veteran TDIU and the 
determination became final.  

3.  The veteran filed a claim for TDIU on February 5, 1991.

4.  Prior to November 5, 1997 the veteran's service-connected 
disabilities were not shown to be of such nature and severity 
as to preclude him from obtaining or maintaining 
substantially gainful employment.


CONCLUSION OF LAW

Prior to November 5, 1997, the requirements for TDIU were not 
met, and an effective date for the award of TDIU prior to 
that date is not warranted.  38 U.S.C.A. §§ 1155, 5101, 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.340, 3.341, 3.400, 4.15, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As the rating decision on appeal granted TDIU and assigned an 
effective date for the award, statutory notice had served its 
purpose, and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A January 2003 statement of the case (SOC) provided 
notice on the "downstream" issue of effective dates of 
awards.  Neither the veteran nor his attorney has alleged 
that notice in this case was less than adequate.  Notably, 
the Court's decision reversing the Board's June 2003 decision 
in part, and remanding such part for further action by the 
Board did not identify any VCAA notice problems in this case.  
The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  

The veteran's pertinent treatment records have been secured.  
He has not identified any pertinent evidence [e.g., 
constructively of record] that remains outstanding.  The 
veteran's attorney maintains that VA should obtain a 
retrospective medical opinion as to when it can be concluded 
that the veteran's service-connected disabilities alone kept 
him from obtaining and maintaining substantially gainful 
employment.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) 
(duty to assist may include development of medical evidence 
through a retrospective medical evaluation where there is a 
lack of medical evidence for the time period being rated).  
However, the Board finds that there is no such lack of 
medical evidence in the case at hand (in fact, there is ample 
evidence, as will be show below) and therefore no duty to 
obtain a retrospective medical opinion.  Thus, VA's duty to 
assist is also met.  Notably, where, as here, the claim seeks 
an earlier effective date for an award, the dispositive 
evidence is that already of record, and the dates on which it 
was received.  Accordingly, the Board will address the merits 
of the claim.  

II.  Factual Background

VA records show that in October 1989 the RO, among other 
things, denied service connection for a psychiatric disorder 
and denied TDIU.  The RO also denied TDIU in a November 1990 
confirmed rating decision (notice to the veteran being mailed 
December 10, 1990).  The Court's March 2006 Memorandum 
decision [which is the "law of the case" in this matter] 
found that the November/December rating decision is final.  
The veteran submitted an informal claim for TDIU (based on 
the RO's receipt of VA treatment records, see 38 C.F.R. § 
3.157) on February 5, 1991 [The Court's March 2006 Memorandum 
decision found that such date is the date of claim in this 
matter.]  These treatment records include an August 26, 1988 
medical certificate, which shows that the veteran was seen 
with complaints of burning eyes, back pain and problems 
breathing.  The diagnoses included possible hayfever, COPD 
and arthritis.  The veteran was treated and asked to return 
in one month.  September 1988 treatment records note the 
veteran's complaints of back pain and numbness in his leg.  
The diagnoses included arthritis of the lower back and 
cervical spine.  He was referred for rehabilitation.  In 
November 1988, he reported continuing problems, but some 
improvement.  In August 1989, he was seen with complaints of 
back pain.  He reported that he was working at running 
errands and desk work (permanent light duty).  In 1990, he 
was seen with various complaints, including eye problems, 
peptic ulcer disease and joint pain.

A March 1991 VA vocational rehabilitation evaluation report 
notes that the veteran was referred to a community college 
for academic training.  He was found to be qualified for 
Chapter 31 benefits, but failed to pursue the training.

In a March 1991 confirmed rating decision the RO again denied 
TDIU and the veteran and his representative were notified of 
the determination and appellate rights by correspondence 
dated April 3, 1991.  In May 1991, the veteran submitted a 
notice of disagreement from the RO's April 3, 1991, 
correspondence.  An SOC was issued to the veteran in January 
1992.

In March 1992, the veteran again underwent a VA vocational 
rehabilitation evaluation.  He was encouraged to seek 
remedial work and then go on to some sort of sedentary 
(office or clerical) work.  He indicated that he was 
concerned about his age (57) and poor job prospects in his 
area.  He asked that his case be suspended until a later 
time.

In July 1992, the veteran was hospitalized with an 
exacerbation of PTSD.  On discharge in October 1992, his 
symptoms had stabilized.

In November 1992, the RO, among other things, granted service 
connection for PTSD.  A 10 percent rating was assigned from 
February 27, 1992.  

A January 1993 private medical opinion notes that the 
veteran's symptoms of depression had resolved.  The examiner 
also opined that the veteran was entirely unable to hold even 
a sedentary job given his preoccupation with Vietnam plus his 
multiple injuries.  An April 1993 private medical opinion 
notes the veteran's symptoms of severe PTSD and concludes 
that these symptoms resulted in total industrial impairment.

A May 1993 VA examination report notes that the veteran's 
claims file was reviewed at the time of the examination.  The 
veteran indicated he was doing better.  Sleep was reported to 
be good with medication.  He denied feelings of hopelessness 
or helplessness.  He denied homicidal or suicidal ideation.  
On mental status examination, the veteran was fully oriented 
and memory was intact.  There was no evidence of thought 
disorder.  The diagnosis was moderate PTSD.

0n August 9, 1993 the veteran submitted a formal claim for 
TDIU.

A September 1993 Social Security Administration (SSA) 
psychiatric evaluation concluded that the veteran did not 
have grossly impaired ability to reason or to make 
occupational or personal judgments because of psychiatric 
illness.  Some impairment in his ability to make social 
adjustments was possible.  Physical evaluation concluded that 
there was no orthopedic condition found that would prevent 
the veteran from returning to any previous job with necessity 
for limitation of activities.

A November 1995 VA psychiatric examination found that the 
veteran could be employed in a home-based activity or low 
stress outdoor activity with little direct contact with the 
public.  The examiner opined that the veteran would not do 
well in an office or company environment.  On physical 
examination it was noted that the veteran was approaching the 
usual age of retirement; the examiner opined that the veteran 
would be able to do a sedentary job from a physical 
standpoint.

A VA general medical examination in June 1997 included an 
opinion that the veteran would be able to work in a sedentary 
capacity.  It was noted that he would not be able to lift 
more than 20 pounds due to his right arm disability or climb 
ladders or stairs due to his left knee disorder, but that he 
could sit and perform a desk job if he were allowed to move 
about once or twice per hour.  A psychiatric examiner opined 
that the veteran's employment limitations were only minimally 
present for PTSD, and that from the standpoint of his PTSD he 
certainly could be employable in a work situation that had 
minimal social contact and no contact with the general 
public.  A Global Assessment of Functioning (GAF) score of 60 
(reflecting mild to moderate impairment in social and 
occupational functioning) was provided.

SSA records received in February 1998 show the veteran was 
found to be disabled and severely impaired as a result of 
degenerative joint disease and an anxiety-related disorder.

A November 5, 1997 VA outpatient treatment report notes that 
the veteran had been totally disabled by his PTSD symptoms 
and unable to work.  A GAF score of 35 was provided; it was 
noted the veteran had major problems in occupational 
functioning, and also could drive only short distances before 
experiencing pain.  A November 23, 1997 VA treatment report 
notes findings of severe depression with homicidal and 
suicidal ideation.  It was the examiner's opinion that the 
veteran was severely disabled with little support.

On August 5, 1998, the RO received correspondence dated July 
29, 1998, in which the veteran submitted a document dated 
June 17, 1998, from a VA staff psychiatrist.  The veteran 
stated he was medically retired from employment because of 
his PTSD and injuries to his shoulder, neck, spine, and back.  
The June 1998 VA medical opinion noted the veteran continued 
to experience severe depression and suicidal ideation.  It 
was also noted that he experienced intrusive thoughts of 
trauma, nightmares, flashbacks, intense distress, 
psychological reactivity to at exposure to stimuli, avoidant 
symptoms, a reluctance to leave his home, diminished 
interests and enjoyment in activities, restricted range of 
affect, increased arousal symptoms, and serious problems 
maintaining relationships.
On June 29, 1999, the RO received correspondence from the 
veteran, including a VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability.  The 
veteran stated he had not worked since November 1989 as a 
result of his PTSD.

A VA compensation and pension examination in May 2000 
produced diagnoses of chronic PTSD and major depressive 
disorder, in remission.  The examiner stated the veteran was 
incapable of working because of his PTSD.  A GAF score of 47 
for PTSD was provided, which the examiner noted was related 
to the veteran's difficulty sleeping, emotional numbing, 
social isolation, fear of loss of control of aggressive 
feelings, irritability, and chronic feelings of alienation.

In July 2000, the RO, among other things, granted a 70 
percent rating for PTSD and TDIU.  The ratings were effective 
from June 29, 1999.  An October 2001 rating decision granted 
a 100 percent schedular rating for PTSD, effective from 
February 6, 2001.

In December 2001, the veteran expressed disagreement with the 
assigned effective date of the grant of his unemployability 
claim.  He asserted his 100 percent unemployability claim had 
remained on appeal since 1989 or 1990.  

By decision in June 2003, the Board granted an earlier 
effective date of November 5, 1997, for the award of TDIU.  
In so doing, the Board found that rating decisions in October 
1989, November 1990, March 1991 and October 1993 that denied 
TDIU became final because the veteran either did not appeal, 
or did not timely perfect an appeal as to these 
determinations.  The Board also found that a claim for TDIU 
was received by the RO on August 5, 1998.  Subsequent to the 
RO's receipt of that claim, VA outpatient treatment records 
were obtained indicating the veteran was totally disabled 
because of his service-connected PTSD.  The Board granted an 
earlier effective date of November 5, 1997, based on a VA 
outpatient treatment record of that date which notes that the 
veteran was totally disabled as a result of his service-
connected disabilities.

In the March 2006 memorandum decision, the Court affirmed the 
portion of the Board's June 2003 decision that found that a 
December 10, 1990 RO determination (November 1990 rating 
decision) was final; however, the Court reversed the portion 
of the Board's decision that found that an April 3, 1991 RO 
determination (March 1991 rating decision) was final.  
Specifically, the Court found that the veteran submitted a 
claim for TDIU (i.e., the RO's receipt of VA treatment 
records, see 38 C.F.R. § 3.157) on February 5, 1991.  The RO 
mailed notice of its decision on April 2, 1991, and an SOC 
was issued to the veteran in January 1992.  However, the 
Court found that the notice of appellate rights accompanying 
the SOC was legally insufficient and affirmatively 
misleading; that the April 3, 1991, RO determination never 
became final; and that a February 2003 substantive appeal was 
effective as to the January 1992 SOC.  The Court held that 
the appellant has had a TDIU claim pending since February 5, 
1991, and ordered the Board to "determine the date on which 
the appellant became 'unable to secure or follow a 
substantially gainful occupation as a result of service 
connected disabilities'", and to "determine the precise date 
on which the veteran's TDIU claim is deemed received under 
the provisions of § 3.157" [see Court's explanation in the 
May 2006 Memorandum Decision, at the top of page 7] . ."if 
such determination is necessary to readjudicate the claim."  
In a December 2006 Remand, the Board noted that inasmuch as 
the RO had not made initial determinations on these matters 
as dictated by due process concerns, the case had to be 
remanded for the RO to do so.  

Thereafter, RO has addressed the matters remanded by the 
Board and specifically found that it was not factually 
ascertainable that the veteran was unemployable prior to 
November 5, 1997.  See March 2007 and July 2008 SSOCs.

III.  Legal Criteria and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase (to include TDIU) will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception 
to this rule provides that the effective date of an award for 
increased disability compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, it is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  When considering the appropriate effective date 
for an increased rating, VA must consider the evidence of 
disability during the period one year prior to the 
application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  If a 
formal claim is received within one year of an informal 
claim, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155.   

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service 
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The 
regulations further provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In any event, it is 
the policy of VA that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), an extra-schedular rating is for consideration where 
the veteran is unemployable due to service connected 
disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 
4 Vet. App. 225 (1993).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

An informal claim for TDIU was received by VA in February 
1991.  The Court noted this fact in the March 2006 Memorandum 
decision, and also held, in essence, that the one year period 
the veteran had for filing a formal claim for TDIU (to 
establish the February 5, 1991 date of informal as the date 
of claim in this matter) tolled because the veteran did not 
receive proper notice filing VA's receipt of the informal 
claim.  His first formal claim for TDIU received after the 
December 1990 date of the prior final RO decision in the 
matter, was received August 9, 1993.  Given the Court's 
finding of tolling, the Board now finds that the date of 
claim in this matter is the February 5, 1991 date noted by 
the Court.  

The date of claim is earlier than the effective date that has 
been assigned.  However, as detailed below the Board finds 
that it was not factually ascertainable prior to November 5, 
1997, that the veteran satisfied the criteria for TDIU.

In the December 2006 Remand the Board incorrectly stated that 
the schedular percentage requirements for TDIU were not met 
prior to June 29, 1999.  As the RO correctly noted in a July 
2008 supplemental SOC (SSOC), the schedular requirements were 
actually met prior to this date.  Effective August 26, 1988, 
the veteran's service-connected disabilities were: post-
traumatic stress disorder, rated 30 percent; limitation of 
motion of the right clavicle, rated 30 percent; degenerative 
arthritis of the cervical spine, rated 20 percent; and left 
knee instability, rated 10 percent.  The right shoulder, 
cervical spine and left knee disabilities affect a single 
body system (orthopedic), and are rated 50 percent combined.  
With PTSD, the total combined rating was 70 percent.  The 
schedular requirements for TDIU were met effective August 26, 
1988 (See 38 C.F.R. §§ 4.16(a), 4.25), and were met 
throughout the appeal period.  However, the record does not 
show that prior to November 5, 1997 the veteran was unable to 
obtain and/or maintain substantially gainful employment due 
to his service-connected disabilities.

The medical evidence of record for the period prior to 
November 5, 1997, includes evidence that the veteran was 
found to be qualified for vocational rehabilitation in March 
1991 and March 1992 (but failed to follow-up on the first of 
these occasions, and declined participation at the time on 
the second).  Thereafter, a September 1993 SSA evaluation, a 
November 1995 VA examination report and a June 1997 VA 
examination report all found the veteran able to work in at 
least a sedentary capacity, despite his service-connected 
disabilities.  It was not until November 5, 1997, that a VA 
examiner, after reviewing the veteran's claims file, found 
that the veteran was totally disabled by his PTSD symptoms 
and unable to work.  Although private medical opinions dated 
in January and April 1993 found the veteran to be unable to 
hold any job due to his PTSD, the Board notes that there is 
no indication that these private examiners reviewed the 
veteran's claims file prior to rendering these opinions.  
Furthermore, shortly after these opinions were rendered, a 
May 1993 VA examiner (who reviewed the veteran's claims file 
and was familiar with his entire disability picture) noted 
the veteran's own admission that he was doing better (fully 
oriented with no hopelessness, helplessness, homicidal 
ideation, suicidal ideation, memory problems, or problems 
sleeping) and found that his PTSD symptoms were only moderate 
in severity.

In summary, despite the impairment due to the veteran's 
service-connected disabilities, the medical evidence did not 
show that they rendered him unemployable prior to November 5, 
1997.  

As was previously noted, the effective date for an award of 
TDIU will be the date of receipt of the claim or date 
entitlement arose, whichever is later (emphasis added) (the 
exception-since a claim for TDIU is a claim for an increased 
rating-being that a grant of TDIU may be effective from the 
date unemployability was shown if a claim for TDIU is filed 
within a year).  See 38 C.F.R. § 3.400(o).  Here, the 
veteran's claim for a TDIU was received 1991.  The date that 
entitlement arose (i.e., when unemployability was shown) is 
November 5, 1997.  Therefore, the effective date can be no 
earlier than November 5, 1997.

The governing law and regulations are very specific, and the 
Board is bound by them.  See 38 U.S.C.A. § 7104(c).  There 
simply is no appropriate legal basis for assignment of an 
effective date for a grant of TDIU prior to November 5, 1997.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine does not apply.  See 38  U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An effective date earlier than November 5, 1997, for the 
grant of TDIU is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


